SIRENZA MICRODEVICES, INC.

EXECUTIVE EMPLOYMENT AGREEMENT



THIS AGREEMENT, effective March 1st, 2005 (the "Agreement"), is made and entered
into by and between SIRENZA MICRODEVICES, INC. (the "Company") and Clay Simpson
("Executive").

WHEREAS, the Company wishes to engage Executive as the Company's Vice President
and General Counsel as part of the Company's continuing efforts to build
stockholder value; and

WHEREAS, the Compensation Committee of the Company's Board of Directors,
comprised solely of disinterested directors, has determined to provide Executive
with this employment agreement, including the severance package and other
benefits provided hereby, for the purpose of inducing Executive to serve in the
capacity as the Company's Vice President and General Counsel in the Company's
corporate headquarters located in Broomfield Colorado, and further to provide
diligent and efficacious services to the Company during his employment.

NOW, THEREFORE, for good and valuable consideration, the parties hereto agree as
follows:

Employment

. The Company hereby employs Executive, and Executive hereby accepts employment,
upon the terms and conditions hereinafter set forth.



Term

.
Subject to the provisions for termination as hereinafter provided, the term of
this Agreement is for a period commencing March 1st, 2005, and expiring March 1,
2007 (the "
Initial Term
"). On March 1st of each year, beginning in 2007, the term of this Agreement
shall be automatically extended for an additional year (each such one-year
extension period, a "
Renewal Term
") without any further action on the part of the Company or Executive unless
terminated under the provisions of Section X of this Agreement; provided,
however, that the term of this Agreement shall not be so extended in the event
that the Company or the Executive, in their sole discretion, has provided
written notice to the other party at least sixty (60) days prior to such
automatic extension date that this Agreement shall not be so extended. As used
in this Agreement, the "
Employment Period
" shall mean the Initial Term or any Renewal Term in effect, as the case may be.



Duties

.
Executive is engaged as Vice President and General Counsel of the Company, to
have complete responsibility for and authority over the management of the legal
functions of the Company and shall have full authority and responsibility,
subject only to the direction of the Company's Chief Executive Officer and the
Board of Directors, for administering the legal department of the Company in all
respects. In addition, Executive shall serve, at the request of the Company and
without additional compensation, in such additional positions from time to time
as may be reasonably requested of Executive and reasonably related to his
services as Vice President and General Counsel, including the positions of
Secretary or Assistant Secretary. The duties and responsibilities of the
Executive shall include the duties and responsibilities for the Executive's
corporate offices and positions as set forth in the Company's bylaws from time
to time in effect and such other duties and responsibilities as the Company's
Chief Executive Officer or Board of Directors may from time to time reasonably
assign to the Executive, in all cases to be consistent with the Executive's
corporate offices and positions.



Extent of Services

.
Executive shall faithfully, industriously, and to the best of his ability,
experience, and talents, perform all of the duties that may be required of and
from him pursuant to this Agreement. Nothing herein shall be construed as
preventing Executive from (a) investing his assets in such form or manner as
will not require any services on the part of Executive, unless Executive
discloses in writing to the Company the extent of such services and receives
written authorization to provide such services, in the operations or the affairs
of the companies in which such investments are made or (b) serving as a
director, advisor, or consultant to a third party;
provided
,
however
, that such investments or services may not be in connection with a business
which is in competition with the Company (excluding (i) indirect investments
through mutual funds or other broad based investment vehicles, (ii) investments
in debt instruments, and (iii) purchases or acquisitions of less than 5% of any
class of securities of any enterprise (but without otherwise participating in
the activities of such enterprise) if such securities are listed on any national
or regional securities exchange or have been registered under Section 12(g) of
the Exchange Act.). For purposes hereof, a business which is "in competition
with the Company" shall mean any business which develops, manufactures,
distributes or sells the same type of products as the Company, or products which
are the functional equivalent of the Company's products or currently planned
products, within and to the same market as the Company's market at the time of
Executive's proposed activity.



Other Activities

.
The Executive shall devote substantially all of his working time and efforts
during the Company's normal business hours to the business and affairs of the
Company and its subsidiaries and to the diligent and faithful performance of the
duties and responsibilities duly assigned to him pursuant to this Agreement,
except for vacations, holidays and sickness. However, the Executive may devote a
reasonable amount of his time to civic, community, or charitable activities and,
with the prior written approval of the Board of Directors, may serve as a
director of other corporations and to other types of business or public
activities not expressly mentioned in this paragraph.



Place of Employment

.
The Executive's services may initially be performed at the Company's offices in
Sunnyvale, California. The parties acknowledge, however, that the Executive may
be required to travel in connection with the performance of his duties hereunder
and Executive is being asked to transfer to the Company's principal executive
offices located in Broomfield, Colorado. The parties further acknowledge and
agree that Executive's transfer to the Company's Broomfield, Colorado office
shall not constitute a change in the location of Executive's principal place of
employment by the Company for purposes of paragraph G.2.f of Section X hereof.



Compensation and Employee Benefits

.



Annual Base Salary

. For all services rendered by Executive under this Agreement, the Company shall
pay Executive during the term of this Agreement a base salary, payable in equal
periodic installments in accordance with the Company's regular payroll
practices, as such may be amended from time to time, at an annual rate of not
less than $185,000.00. The amount of such base salary shall be reviewed at least
once each fiscal year by the Compensation Committee of the Company's Board of
Directors.



Stock Options

. Executive shall be eligible for future stock option grants at the same time
and based on the same criteria as other executive officers of the Company.



Bonus Compensation

.
Executive may receive bonuses, payable in cash or shares of the Company's stock,
as may be determined from time to time by the Board of Directors or the
Compensation Committee of the Board of Directors, in its sole discretion, on the
basis of: (i) Executive's success in meeting his personal performance goals, as
established by the Compensation Committee of the Board of Directors; (ii)
Executive's merit, including but not limited to the quality of the services
provided by Executive and his industriousness and diligence in performing such
services; and (iii) the Company's financial success and progress in the prior
fiscal year.



Vacation and Holidays

. Executive shall be entitled to accrue 26 days of paid time off (PTO) for each
year of service provided. Any accrued but unused vacation time shall be carried
over to successive years in accordance with the Company's published PTO accrual
policies and shall be paid to Executive at or before the termination of his
employment, in accordance with Company policy. Executive shall be entitled to be
paid Company holidays in accordance with the Company's policies in effect from
time to time for its senior executive officers.



Executive Benefits

. Executive shall be entitled to receive all of the rights, benefits, and
privileges of an employee and an executive officer under any generally
applicable retirement, pension, profit-sharing, insurance, health and hospital,
or other employee benefit plans which may be now in effect or hereafter adopted
by the Company, subject in all cases to the extent that his position, tenure,
salary, age, health and other qualifications make him eligible to participate,
and subject to the rules and regulations applicable thereto.

Working Facilities

. Executive shall be furnished with a private office, business tools, and such
other facilities and services suitable to Executive's position and adequate for
the performance of the duties required by this Agreement.



Expenses

. Subject to limits which may be imposed by the Board of Directors, including
any committee thereof, Executive is authorized to incur reasonable expenses in
connection with his responsibilities in conducting the business of the Company,
including expenses for entertainment, travel, and similar items. The Company
will reimburse Executive for all such expenses upon the presentation by
Executive, in a timely manner, of an itemized account of such expenditures,
including receipts or other adequate documentation, or Executive may pay such
expenses with a Company credit card, if a Company credit card is issued to
Executive, and Executive shall appropriately document the business purpose of
such expenditures. Executive's expenses must be submitted to and approved by the
Audit Committee or another officer or employee designated by the Audit Committee
to review and approve such expenses. The parties agree that for purposes of this
paragraph, the Executive's air travel shall be coach class domestically and
business class internationally.



Educational Expenses

.
Executive shall be entitled to receive reimbursement for educational expenses
consistent with the Company's policy on educational reimbursement.



Proprietary Interests of Company

.



Executive and the Company recognize that the Company is in a highly competitive
business in a highly technical industry. The parties acknowledge that the
success or failure of the Company depends largely on the development and use of
certain proprietary and confidential information and trade secrets, including
without limitation, information concerning any of the Company's patented
components, research and development projects and in patent process components,
and personal relationships with present and potential customers, suppliers,
contractors, and governmental agencies as well as technology, procedures,
systems, and techniques relating to the products developed or distributed by the
Company (hereinafter collectively referred to as "Confidential Information").
Confidential Information is a substantial asset of the Company. Confidential
Information will be disclosed to Executive in the normal course of operation.
Executive acknowledges that Confidential Information is extremely valuable to
the Company and must be protected from unauthorized use by the Company's
competitors or other persons. Therefore, Executive agrees not to disclose or
use, whether for the benefit of Executive or any other person or entity, at any
time during or after his employment, any Confidential Information to any person
or entity other than the Company or persons authorized by the Company to receive
such Confidential Information. As an express condition of the Executive's
employment with the Company, the Executive agrees to execute and abide by
confidentiality agreements as requested by the Company, including but not
limited to the Company's form of Employment, Confidentiality and Invention
Assignment Agreement, which is attached hereto as Exhibit A and incorporated
herein by reference.

Upon termination of his employment with the Company, all documents, records,
notebooks, and similar repositories of or containing Confidential Information,
including copies thereof, then in Executive's possession, whether prepared by
Executive or others, will be left with the Company, and no copies thereof will
be retained by Executive.

It is agreed that any breach of this Section VIII will cause immediate
irreparable harm to the Company and monetary damages would be difficult if not
impossible to ascertain. Therefore, the parties agree that, upon any breach of
any covenant in this Section VIII, that the Company may obtain from the district
court for the City of Broomfield, Broomfield County, Colorado, or any other
court of competent jurisdiction, an appropriate restraining order, preliminary
injunction or other form of equitable relief with respect thereto. Nothing
contained herein shall be construed as prohibiting the Company from pursuing any
other available remedies for such breach, including the recovery of damages,
costs, and attorney fees.

No Conflict

.
Executive certifies that his employment with the Company will not breach a
previous employment agreement. Executive agrees not to engage in the
unauthorized use of the proprietary assets of others during the term of his
employment by the Company. Executive agrees not to enter into any other
employment agreement, oral or written, which will run concurrently, in whole or
in part, with Executive's employment by the Company without the prior written
approval of the Chief Executive Officer.



Termination of Employment

.



Termination by Mutual Agreement

. The Company and Executive may agree to terminate this Agreement on terms and
conditions mutually acceptable to them as of the date of termination.



Early Termination

. The Company may terminate the Executive's employment for any reason prior to
the end of the Employment Period by giving the Executive 30 days' advance notice
in writing. The Executive may terminate his employment for any reason prior to
the end of the Employment Period by giving the Company 30 days' advance written
notice;
provided
that, in the case of a termination due to a Change in Duties, Compensation or
Benefits, Executive's notice shall state the reasons for which such assertion is
made. Executive shall continue to render his services to the Company, if and to
the extent required by the Company, up to the effective date of such termination
as referenced in the written notice of termination submitted to Executive by the
Company or vice versa;
provided, however
, that the Company may, in its sole discretion, elect to have Executive provide
different services during such notice period than those provided prior to such
notice.



Death

. The Executive's employment shall terminate immediately in the event of his
death. In the event of Executive's death during the Employment Period, the
Company shall pay to Executive's estate any unpaid wages or other amounts owing
at the time of death and shall pay, in addition to and not as a substitute for
the proceeds from any life insurance policies on Executive's life paid for by
the Company, an amount equal to the Severance Amount (as defined herein) which
would have been payable to Executive if there had been a Involuntary Termination
on the date of Executive's death
.
In addition, in the event of Executive's death during the Employment Period, 50%
of the shares subject to all then unvested stock options and stock appreciation
rights that have previously been granted to Executive will vest and remain
exercisable after such termination in accordance with the terms of the stock
plan under which such options were granted. The Executive's rights under the
benefit plans of the Company shall be determined under the provisions of those
plans.



Disability

. If Executive becomes Disabled during the term of employment, the Company may,
at its option, by 30 days' advance written notice to Executive or Executive's
personal representative, terminate his employment under this Agreement. In the
event that the Executive resumes the performance of substantially all of his
duties hereunder before the termination of his employment under this paragraph D
becomes effective, the notice of termination shall automatically be deemed to
have been revoked. No compensation or benefits will be paid or provided to the
Executive under this Agreement on account of termination in the event of
Disability, or for periods following the date when such a termination of
employment is effective. The Executive's rights under the benefit plans of the
Company shall be determined under the provisions of those plans.



Involuntary Termination

. In the event a termination constitutes an Involuntary Termination as defined
herein, Executive shall be entitled to, in lieu of any severance benefits to
which the Executive may otherwise be entitled under any Company severance plan
or program, (i) payment of the unpaid amount of the then applicable annual base
salary up to the effective date of such Involuntary Termination, (ii) payment of
Executive's pro rata share of any incentive bonus program earned up to the
effective date of such Involuntary Termination based on the number of full
calendar months worked in any calendar year for which a bonus is to be paid; and
(iii) payment of Executive's then current base salary, payable on the Company's
regular payroll dates (provided the Company, at its option, may elect to pay
such amounts earlier in the form of one or more lump sum payments), for a period
of time equal to the Severance Period (such payment under this clause (iii) to
be referred to herein as the "
Severance Amount
"). In addition, in the event of an Involuntary Termination, immediately prior
thereto, 50% of the shares of unvested restricted stock, shares subject to all
then unvested stock options, stock appreciation rights and other similar awards
that have previously been granted to Executive will vest and remain exercisable
after such termination in accordance with the terms of the stock plan under
which such options were granted. Subject to the Company's obligations under
paragraph H of this Section X, the Executive's rights under the benefit plans of
the Company shall be determined under the provisions of those plans. In
addition, in the event that any Involuntary Termination occurs within
twenty-four (24) months of Executive's move to the Denver, Colorado area in
connection with his employment hereunder, the Company shall pay to Executive,
within thirty (30) days of such termination, an amount equal to $8,150 as a
non-accountable reimbursement for the movement of Executive's household goods
and family back to California.



Voluntary Termination and Termination for Cause

. In the event a termination constitutes a Voluntary Termination as defined
herein, then the Executive shall be entitled to receive severance and any other
benefits only as may then be established under the Company's existing severance
and benefit plans and policies at the time of such termination. No compensation
or benefits will be paid or provided to the Executive under this Agreement on
account of a termination for Cause. The Executive's rights under the benefit
plans of the Company shall be determined under the provisions of those plans.



Definitions

. All the terms defined in this paragraph G shall have the meanings given below
throughout this Agreement.



"Cause" shall mean (i) following delivery to Executive of a written demand for
performance from Company which describes the basis for Company's belief that
Executive has not substantially performed his duties, Executive's continued
violation of Executive's obligations to the Company which is demonstrably
willful and deliberate on Executive's part for a period of thirty (30) days
following such written demand, (ii) Executive being convicted of a felony
involving moral turpitude, (iii) Executive willfully breaching any material term
of this Agreement which continues uncured for a period of thirty (30) days after
written notice thereof from the Company, or (iv) without the consent of the
Company, Executive's commencement of employment with another employer while he
is an employee of the Company. No act, or failure to act, by the Executive shall
be considered "willful" unless committed without good faith without a reasonable
belief that the act or omission was in the Company's best interest.

"Change in Duties, Compensation, or Benefits"

shall mean, without the Executive's prior written consent, one or more of the
following events shall occur prior to the end of the Employment Period:



a significant and detrimental change in the nature or scope of Executive's
authority, responsibilities or duties from those applicable to him immediately
prior to such change;

a reduction in Executive's annual base salary from that provided to him
immediately prior to such reduction;

a diminution in Executive's eligibility to participate in bonus, stock option,
incentive award or any other compensation plan which provides opportunities to
receive compensation from those currently applicable to him, except for:
(i) changes in the eligibility requirements for plans that are applicable to
employees or executive officers generally; (ii) changes in plans that are
applicable to all executives and result in a diminution of Executive's benefits
under such plan that is fair and proportional as compared to the diminution of
benefits for all executives; and (iii) changes that are required by applicable
law;

a material diminution in the kind or level of employee benefits (including but
not limited to medical, dental or life insurance and long-term disability plans)
and perquisites to which Executive is entitled immediately prior to such
diminution, except for: (i) changes in the eligibility requirements for benefits
that are applicable to employees generally; (ii) changes in benefits and
perquisites that are applicable to all employees or executives and result in a
diminution of Executive's benefits that is fair and proportional as compared to
the diminution for all executives; and (iii) changes that are required by
applicable law;

a substantial reduction, without good business reasons, of the facilities and
perquisites (including office space and location) available to the Executive
immediately prior to such reduction, and which reduction is scheduled to last at
least three months;

a change in the location of Executive's principal place of employment by the
Company by more than fifty (50) miles from the location where he was then
principally employed;

the failure by the Company to obtain the assumption of this Agreement by any
successor in accordance with Section XVIII;

any purported termination of the Executive's employment by the Company which is
not effected for death, Disability or for Cause, or any purported termination
for which the grounds relied upon are not valid;

any material breach by the Company of any material provision of this Agreement;
or

a reasonable determination by a majority of those persons comprising the Board
of Directors of the Company prior to a Change of Control (even if such
determination is made after such Change of Control) that, as a result of a
Change of Control and a change in circumstances thereafter significantly
affecting his position, Executive is unable to exercise the functions or duties
attached to his position immediately prior to the date on which a Change of
Control occurs.

"Change of Control"

shall be deemed to have occurred if:



any "person," including a "group" as determined in accordance with
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended (the
"Exchange Act"), is or becomes the beneficial owner, directly or indirectly, of
securities of the Company representing 50% or more of the combined voting power
of the Company's then outstanding Voting Securities;

as a result of, or in connection with, any tender offer or exchange offer,
merger or other business combination, sale of assets or contested election, or
any combination of the foregoing transactions (a "Transaction"), the persons who
were directors of the Company before the Transaction shall cease to constitute a
majority of the Board of Directors of the Company or any successor to the
Company;

the Company is merged or consolidated with another corporation or entity and, as
a result of the merger or consolidation, less than 60% of the outstanding Voting
Securities of the surviving corporation or entity are then owned in the
aggregate by the former stockholders of the Company;

a tender offer or exchange offer is made and consummated for the ownership of
securities of the Company representing 50% or more of the combined voting power
of the Company's then outstanding Voting Securities; or

the Company transfers all or substantially all of its assets to another
corporation which is not a wholly owned subsidiary of the Company prior to such
transfer.

"Disabled" or "Disability"

shall mean either (i) mental or physical illness or condition rendering
Executive incapable, at the time notice is given, of performing any portion of
Executive's normal duties with the Company even after the Company's reasonable
accommodation of any such disability in accordance with the Americans with
Disabilities Act and the Colorado nondiscrimination statute, or (ii) Executive,
at the time notice is given, has been unable to substantially perform his duties
under this Agreement for a period of not less than six (6) consecutive months as
the result of his incapacity due to physical or mental illness or condition.



"Involuntary Termination"

shall mean (i) any termination by the Executive prior to the end of the
Employment Period as a result of any Change in Duties, Compensation or Benefits;
or (2) any termination by the Company prior to the end of the Employment Period
except:



a Voluntary Termination;

termination by mutual agreement;

termination for Cause;

termination as a result of Disability; or

termination as a result of death.

"Severance Period"

shall mean a period of time, commencing on the effective date of the termination
of Executive's employment with the Company, equal to six (6) months.
Notwithstanding the foregoing, the Severance Period shall terminate immediately
upon a material breach by the Executive of his obligations under Section VIII
hereof.



"Voluntary Termination"

shall mean any termination which results from a resignation or retirement by
Executive other than a resignation following a Change in Duties, Compensation,
or Benefits as defined herein.



"Voting Securities"

shall mean any securities which ordinarily possess the power to vote in the
election of directors without the occurrence of any pre-condition or contingency
other than the passage of time.



"Beneficially Owned" shall mean beneficial ownership by Executive, Executive's
spouse, or a trust or similar arrangement established by or for the benefit of
Executive, Executive's spouse, or Executive's minor children as well as the
meaning of such term under Section 13 or Section 16 of the Exchange Act.

Medical and Dental Benefits

. If Executive's employment by the Company or any subsidiary or successor of the
Company is terminated because of death, Disability, or Involuntary Termination,
then to the extent that Executive or any of Executive's dependents may be
covered under the terms of any medical and dental plans of the Company (or any
subsidiary) immediately prior to the termination, the Company will provide
Executive and those dependents with the same or equivalent coverages until
twelve (12) months after the effective date of any such termination of
employment. The Company may, at its election, procure such coverages apart from,
and outside of the terms of, the plans applicable to other employees. The
Company's obligation to provide such coverages will be limited by the
requirement that Executive and Executive's dependents comply with all of the
conditions of the medical or dental plans applicable to employees generally and
the Company is under no obligation to obtain special coverages for Executive
which would not be covered by the plans applicable to employees generally. In
consideration for these benefits, Executive or his estate must make
contributions equal to those required from time to time from other employees for
equivalent coverages under the medical or dental plans. If and to the extent
that Executive or any of his dependents is eligible to participate in a medical,
dental or other health insurance plan of another employer after the termination
of his employment by the Company, then the benefit provided by this paragraph
shall be eliminated or commensurately diminished.



Directors and Officers Insurance

. The Company shall maintain and keep in force directors and officers liability
insurance coverage on all directors and officers in such an amount as the
Company deems reasonable and necessary under the circumstances but in no event
less than $10.0 million of aggregate coverage.



Post-Termination Consulting

. In the event of Executive's Involuntary or Voluntary Termination, if requested
by the Company, Executive agrees to provide services to the Company as a
consultant for a period of thirty (30) days following the effective date of such
termination (the "
Consulting Period
"), in exchange for cash compensation at the rate of $100 per hour. Executive
shall have the right to decline to provide any consulting services requested by
the Company after an Involuntary Termination or Voluntary Termination but such
refusal during the period when severance payments are being made by the Company
will result in the forfeiture of Executive's right to the Severance Amount
hereunder. If Executive does elect to provide consulting services following the
completion of the severance period, Executive shall be obligated to provide no
more than ten (10) hours of consulting services per week during the Consulting
Period, and the Company shall make reasonable accommodations for Executive with
respect to the place and time of the provision of such services so as not to
interfere with Executive's future employment or employment opportunities or
otherwise.



Notices

.
Any notice required or permitted to be given under this Agreement shall be in
writing and delivered in person or sent by United States registered or certified
mail, postage prepaid, addressed, in the case of Executive, to Executive's
residence as indicated in Executive's personnel file in the Company's records,
or in the case of the Company, to its principal office addressed to the
attention of the Vice President of Human Resources. Such notices or other
communications shall be effective upon delivery or, if earlier, three days after
they have been mailed as provided above.



Waiver

.
Failure or delay on the part of either party hereto to enforce any right, power,
or privilege hereunder shall not be deemed to constitute a waiver thereof. The
waiver of any provision of this Agreement shall not operate or be construed as a
waiver of any other provision of this Agreement. No waiver shall be valid unless
in writing and executed by the party to be charged therewith.



Severability

.
Whenever possible, each provision of this Agreement will be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability will not affect any other provision or any other
jurisdiction, but this Agreement will be reformed, construed and enforced in
such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.



Arbitration

.
Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration in Broomfield County, Colorado, in
accordance with the rules of the American Arbitration Association then in effect
by an arbitrator selected by both parties within 10 days after either party has
notified the other in writing that it desires a dispute between them to be
settled by arbitration. In the event the parties cannot agree on such arbitrator
within such 10-day period, each party shall select an arbitrator and inform the
other party in writing of such arbitrator's name and address within 5 days after
the end of such 10-day period and the two arbitrators so selected shall select a
third arbitrator within 15 days thereafter; provided, however, that in the event
of a failure by either party to select an arbitrator and notify the other party
of such selection within the time period provided above, the arbitrator selected
by the other party shall be the sole arbitrator of the dispute. Each party shall
pay its own expenses associated with such arbitration, including the expense of
any arbitrator selected by such party and the Company will pay the expenses of
the jointly selected arbitrator. The decision of the arbitrator or a majority of
the panel of arbitrators shall be binding upon the parties and judgment in
accordance with that decision may be entered in any court having jurisdiction
thereover. Punitive damages shall not be awarded.



Assignment

.
Executive acknowledges that the services to be rendered under this Agreement are
unique and personal. Executive may not, without the written consent of the
Company, assign or transfer, whether by pledge, creation of a security interest
or otherwise, this Agreement or any right or obligation under this Agreement to
any other person or entity except for a transfer by will or by the laws of
descent or distribution of Executive's right to receive payments or benefits
under this Agreement. In the event of any attempted assignment or transfer
contrary to this paragraph, the Company shall have no liability to pay any
amount so attempted to be assigned or transferred.



Successors

.
This Agreement and all rights under this Agreement shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto and their
respective personal or legal representatives, executors, administrators, heirs,
distributees, devisees, legatees, successors and, subject to Section XVII above,
assigns (including, without limitation, any company into or with which the
Company may merge or consolidate). The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
the Company as a result of a Change of Control to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
The failure of the Company to acquire the foregoing assumption of this Agreement
without Executive's written consent shall result in a Change of Duties,
Compensation or Benefits as set forth in Section X.G.2.g above.



Entire Agreement

.
This Agreement and the exhibit hereto represent the entire agreement and
understanding between the parties as to the subject matter hereof and shall, as
of the effective date hereof, supersede all prior or contemporaneous agreements
between the parties, whether written or oral. No waiver, alteration, or
modification of any of the provisions of this Agreement shall be binding unless
in writing and signed by duly authorized representatives of the parties hereto.



Governing Law and Jurisdiction.

This Agreement shall be interpreted, construed, and enforced under the internal
laws of the State of Colorado, without regard to its choice of laws principles.
The courts of the State of Colorado shall have sole jurisdiction and venue over
all controversies which may arise with respect to this Agreement.



Time

.
In comparing any period of time prescribed or allowed by this Agreement, the day
of the act, event or default from which the designated period of time begins to
run shall not be included. Time accounting shall begin upon midnight of the
following calendar day. All periods of time shall be assumed to be specified in
calendar days unless otherwise noted. In the case of fractional days of time,
the appropriate equivalent hours can be calculated and accounted for against
midnight of the calendar day in which the period of time started.



Headings

.
The headings of the paragraphs contained in this Agreement are for reference
purposes only and shall not in any way affect the meaning or interpretation of
any provision of this Agreement.



Counterparts.

This Agreement may be signed in one or more counterparts which, taken together,
shall constitute a single binding agreement between the parties. Photocopies or
telecopies of the parties' original signatures hereto may be relied upon as
originals for all purposes.



Attorneys Fees.

All reasonable fees and expenses, including reasonable attorneys' fees and
expenses, shall be awarded to the prevailing party in the event of any
litigation or arbitration involving the enforcement or interpretation of this
Agreement
.



Right to Advice of Counsel.

The Executive acknowledges that he has consulted with counsel and is fully aware
of his rights and obligations under this Agreement.



IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year indicated above.

THE COMPANY:

SIRENZA MICRODEVICES, INC.

 

 

By: /s/ Robert Van Buskirk

Robert Van Buskirk, President and CEO

 

EXECUTIVE:

 

 

/s/ Clay Simpson

CLAY SIMPSON





Exhibit A

: Form of Employee Confidentiality,



Nondisclosure and Invention Assignment Agreement

 

February 7, 2005



Clay Simpson

1320 Oakhurst Avenue

San Carlos, CA 94070



 

Dear Clay,



On behalf of Sirenza Microdevices (the "Company"), I am most pleased to offer
you the position of Vice President and General Counsel at Grade 13, reporting to
Bob Van Buskirk, President and CEO. The terms of your relationship with the
Company will be as indicated herein. This is an exempt, full-time position, and
while you will initially work out of our Sunnyvale office, it is expected that
you will transfer to the Corporate headquarters, located in Broomfield, Colorado
within 90 days from your date of employment with the Company.



As a Sirenza Microdevices' employee, you will be expected to abide by Company
rules and regulations that may be modified from time to time, and to sign and
comply with our Employment, Confidential Information and Invention Assignment
Agreement which prohibits unauthorized use or disclosure of Sirenza
Microdevices' proprietary information. This document will be provided to you on
or around your date of hire and must be completed and returned promptly as a
condition to your employment.



Salary

- Your base salary will be $7,115 per bi-weekly pay period (equivalent to
$185,000 per year), less payroll deductions and all required withholdings. You
will also be eligible to participate in the Company's standard bonus plan at a
maximum potential of 40% of base salary, as approved by the Company's
compensation committee or Board of Directors.





Relocation

-- You will receive the package outlined in the attached letter to assist with
your relocation to Colorado.





Stock

-- Subject to Board approval, you will be granted a stock option to purchase
75,000 shares of Common Stock according to the Company's 1998 Amended and
Restated Stock Plan. The exercise price of the option will be the fair market
value of the Company's Common Stock on the date of grant, as determined by the
Board. The recommended vesting schedule of your option shall be as follows: 25%
of the shares shall vest at the end of your first full year of employment and
1/48th of the shares shall vest monthly thereafter. You will be required to sign
an option agreement under the 1998 Stock Plan. The option is subject to
securities law requirements and approvals. You will receive more information
about the 1998 Stock Plan and the number of options you have been granted,
approximately four to six weeks after your date of hire.





Benefits

- You will be eligible, provided that you meet the eligibility requirements of
the plans and policies, for standard Company benefits (as modified from time to
time) including health, dental, vision, life, short term disability insurance at
no cost to you for employee-only coverage. These benefits will be effective your
date of hire. You will also be eligible to purchase benefits for your
dependent(s) and/or domestic partner if applicable, as well as having access to
the Sirenza Microdevices 401(k) Plan, long term disability plan, and the 2000
Employee Stock Purchase Plan based upon the provisions of each plan. For your
first year, you will receive 26 days of pro-rated Paid Time Off (PTO).



Start Date

- We invite you to begin employment as of March 1st, 2005





Employment is At Will - The Company is excited about your joining and looks
forward to a beneficial and productive relationship.  Nevertheless, you should
be aware that your employment with the Company constitutes at-will employment as
detailed in the Company's Employee Handbook.



Clay, we look forward to your joining Sirenza Microdevices and to building a
rewarding working relationship. If you accept our offer, please sign this letter
and return to me in Human Resources at your earliest convenience. A duplicate
original is enclosed for your records.

This offer is valid for a period of ten days, and is predicated upon successful
completion of your background check.

As required by law, this offer is subject to satisfactory proof of your right to
work in the United States. Please bring two forms of identification with you on
your first day of employment (i.e., drivers license and social security card).

 

We look forward to your favorable reply and to working with you.



Warm Regards,



/s/

Jacqueline R. Maidel





Jacqueline R. Maidel

Vice President, Human Resources



 

ACKNOWLEDGED AND AGREED:



I verify that I am starting employment with Sirenza Microdevices on or about
March 1st, 2005.



 

___/s/Clay Simpson

______________ __________2/7/05__________________________



Signature -- Clay Simpson Date

Enclosures:

Duplicate Original Letter

Relocation Reimbursement Letter



 

 



Sirenza Microdevices, Inc.

303 S. Technology Court

Broomfield, CO 80021

 

February 7, 2005

 

Clay Simpson

1320 Oakhurst Avenue

San Carlos, CA 94070

 

Dear Clay,

Sirenza Microdevices, Inc. (the "Company") is offering you the following
assistance for your planned relocation to the Broomfield, Colorado area. Based
on the market recurring costs, the Company has formulated a relocation
reimbursement package for you as follows:

 1. The Company will reimburse you for the realtor costs associated with the
    sale of your California residence, not to exceed 6% of the selling price.
 2. The Company will reimburse you for the costs associated with the purchase of
    your Colorado home, not to exceed 1.17% of the purchase price. It is
    understood that the purchase of your Colorado home is to occur within 12
    months of your date of employment.
 3. The Company will reimburse you for the costs associated with one final house
    hunting trip for you and your family, not to exceed seven days.
 4. The Company will provide you with a relocation allowance of $15,000 to
    assist with the miscellaneous expenses that you incur during your
    relocation.
 5. The Company will contract with our preferred moving company, Buehler Moving
    & Storage, who will pack, ship and unpack your household goods as well
    arrange for the transportation of up to 2 automobiles. SMDI will pay
    directly for the cost of this service.
 6. The Company will gross up all items mentioned above for tax purposes, except
    the costs associated with item #5.



Please note that the gross up amount is subject to adjustment for calculation
errors and may be payable directly to the relevant taxing authorities. It is,
however, recommended that you retain all of your receipts for tax purposes as
the entire relocation allowance, including tax gross-up, will be reported in
your 2005 W2 or 1099.

Lastly, it is our expectation that you remain employed by Sirenza for at least
24 months following the move and this relocation allowance is being made based
upon that assumption. You will be required to sign a reimbursement agreement to
that effect upon receipt of the above reimbursements.

In addition, you understand that your employment with Sirenza Microdevices
remains at-will, and that either Sirenza or you are free to terminate the
employment relationship at any time, with or without cause or notice.



Warm Regards,



/s/

Jacquie Maidel





Jacquie Maidel

Vice President, Human Resources



ACKNOWLEDGED AND AGREED:



 

_____/s/ Clay Simpson

__________ _____2/7/05________________________



Signature -- Clay Simpson Date

 

Enclosures

Duplicate Original Letter



 

 

 